   Case 2:19-cr-00029-PLM ECF No. 72 filed 10/23/20 PageID.290 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

UNITED STATES OF AMERICA,                             Case No. 2:19-cr-29-02

             Plaintiff,                               Hon. Paul L. Maloney
                                                      U.S. District Judge
      v.

WILLIAM JOSEPH ST. GEORGE,

             Defendant.
                                            /

                             ORDER OF DETENTION

      On July 2, 2020, the Court conducted a change of plea in Defendant St.

George’s case. (ECF No. 56.) Defendant pled guilty to Count 1 of the indictment

(ECF No. 1), which charged him with conspiracy to distribute and possess with intent

to distribute 50 grams or more of methamphetamine or 500 grams or more of a

mixture or substance containing a detectable amount of methamphetamine, in

violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(A)(viii). (ECF No. 55 (report and

recommendation).) On Sept. 8, 2020, U.S. District Judge Maloney adopted this report

and recommendation and adjudicated Defendant guilty. (ECF No. 63.)

      On July 20, 2020 (after the change of plea hearing, but prior to the adoption of

the report and recommendation), the undersigned issued a warrant for Defendant’s

arrest for alleged violations of conditions of release. (ECF Nos. 61, 62.)

      On October 22, 2020, Defendant was arrested on the undersigned’s warrant by

the Marquette Police Department.

      On October 23, 2020, the undersigned conducted a bond review hearing and

initial appearance on this arrest.     The undersigned orders Defendant detained
   Case 2:19-cr-00029-PLM ECF No. 72 filed 10/23/20 PageID.291 Page 2 of 2




pending sentencing pursuant to 18 U.S.C. § 3143(a)(2). On September 8, 2020, the

Court found Defendant guilty of an offense described in 18 U.S.C. § 3142(f)(1)(C). As

a result, the undersigned could only release Defendant on bond pending sentencing

if conditions set forth in 18 U.S.C. § 3143(a)(2)(A) and (B) were met. The undersigned

finds those conditions were not met. Accordingly, the undersigned orders Defendant

detained pending sentencing.

      On October 23, 2020, the undersigned also advised Defendant of the alleged

bond violations, but did not make findings regarding whether these violations took

place. The parties informed the undersigned that these allegations were included, in

general terms, in the initial presentence report (PSR). (ECF No. 65.) The government

asked the Court to make findings regarding the alleged violations so that the

government could argue for denial of credit for acceptance of responsibility under

U.S.S.G. § 3E1.1 at the time of sentencing.        The undersigned will decline the

government’s request to adjudicate these matters for three reasons. First, Defendant

has already ruled that Defendant is detained pending sentencing. Second, either

party may object to the statement in the PSR and ask the Court to resolve the

disagreement at sentencing. See Fed. R. Crim. P. 32(f) and (i). And, third, the

government’s request appears to relate primarily to a sentencing issue. As a matter

of judicial efficiency, this issue should be addressed in the context of the PSR process

and the sentencing hearing.

      IT IS SO ORDERED.

Dated:     October 23, 2020                           /s/ Maarten Vermaat
                                                      MAARTEN VERMAAT
                                                      U.S. MAGISTRATE JUDGE
